Citation Nr: 1730320	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-35 044	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease prior to July 27, 2015. 

2.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease as of July 27, 2015.

3.  Entitlement to SMC at the housebound rate.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to October 21, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran Served on active duty from September 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2014, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By a May 2017 letter, the Veteran was given the opportunity to request another Board hearing.  The letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  A response was not received.  Thus, the Board assumes that the Veteran does not desire an additional hearing and will adjudicate the claims. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  Although entitlement to TDIU was adjudicated by the RO in a September 2013 rating decision, it was raised again by the Veteran during the May 2014 hearing.  Therefore, the issue of entitlement to TDIU is before the Board.  

In a June 2016 rating decision, the Veteran's claim for a total disability rating based on individual unemployability (TDIU) was granted with an effective date of October 21, 2015.  If a Veteran already has a 100 percent schedular disability, no additional payment of benefits for a TDIU are warranted.  Green v. West, 11 Vet. App. 472 (1998).  In this decision, the Board grants an 100 percent rating for CAD, effective July 27, 2015.  The TDIU claim is not moot as of July 27, 2015 because for the period from July 27, 2015 through October 21, 2015, the Veteran had a single disability rated at 100 percent (CAD), but did not have a second disability rated at 60 percent or higher, as his only other service-connected disability, posttraumatic stress disorder (PTSD), was rated at 50 percent.  If the record shows that the Veteran's service-connected PTSD alone, without consideration of his CAD, caused unemployability for that period, assignment of a TDIU could cause him to be entitled for SMC at the housebound rate prior to October 21, 2015.  The TDIU claim is rendered moot as of October 21, 2015.  However, the Board must consider whether a TDIU is warranted prior to October 21, 2015.  

The issue of entitlement to TDIU prior to July 27, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 27, 2015, the Veteran's CAD was manifested by dyspnea, fatigue, angina, and the need for continuous medication.

2.  As of July 27, 2015, the Veteran's CAD is manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, and syncope.  

3.  As a consequence of this decision, the Veteran has one service-connected disability (CAD) rated as 100 percent disabling from July 27, 2015, and another service-connected disability (PTSD) rated as 70 percent disabling, effective October 21, 2015.    


CONCLUSIONS OF LAW

1.  Prior to July 27, 2015, the criteria for an initial disability evaluation in excess of 10 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2016). 

2.  As of July 27, 2015, the criteria for a 100 percent disability evaluation for CAD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for entitlement to SMC at the housebound rate have been met, effective October 21, 2015.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the July 2010, September 2012, July 2015, and December 2015 VA examinations are adequate for the purposes of determining disability evaluation, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in January 2015.  Specifically, the Board directed the Veteran be provided with a VA medical examination regarding his service-connected CAD, the AOJ provide a VA-Form 21-8940 and notice regarding filing a claim for TDIU, and that the AOJ obtain and associate with the claims file all necessary up to date records, to include Worker's Compensation and Social Security Administration (SSA) records.  The Veteran completed additional VA coronary examinations in July 2015 and December 2015.  In June 2015 the Veteran was provided with the necessary notice and claims form for filing his TDIU claim.  Outstanding medical and SSA records have been associated with the file.  In a May 2017 informal hearing presentation, the Veteran notes that the AOJ failed to gather information regarding the Veteran's Worker's Compensation claim.  However, the Board notes that in June 2015 the Veteran was provided with VA Forms 21-4241 and 21-4241a, requesting the Veteran to identify and provide release disclosure of any organization that might have information concerning the Veteran's claims.  In addition, in July 2015 the Veteran submitted a signed notice acknowledgement form indicating that all evidence had been submitted, and requesting his claim be decided as soon as possible.  To date, the Veteran has not submitted any information concerning a Worker's Compensation claim.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991). Accordingly, the Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in August 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Entitlement to an Initial Disability Rating in Excess of 10 Percent for CAD Prior to July 27, 2015

In a December 2010 rating decision, the Veteran was service-connected and assigned a 10 percent disability rating for CAD under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  The Board considers whether a an initial disability rating in excess of 10 percent for CAD is warranted prior to July 27, 2015.

Diagnostic Code 7005 provides for a 10 percent evaluation for a workload greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication required.  Id. 

A 30 percent evaluation is warranted for a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The criteria set forth in Diagnostic Code 7005 are based upon METs, which are "metabolic equivalents."  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104 Note (2) (2016).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Veteran was given multiple VA examinations in connection with his CAD.  In a July 2010 examination the Veteran was diagnosed with ischemic heart disease.  The examiner noted the Veteran was currently taking daily doses of metoprolol and aspirin for the disability.  The VA examiner further noted a positive history of angina, dizziness, fatigue, and dyspnea.  During the examination, the VA examiner was unable to estimate METs due to the presence of other non-service-connected disabilities.  However, the examiner did conclude: 

There is normal left ventricular size and contractility.  The estimated left ventricular ejection fraction is 60 to 65 [percent].  The diastolic function is normal.  There is moderate thickening of the right coronary cusp of the aortic valve.  There is no evidence of aortic stenosis.  There is mild bordering on moderate aortic regurgitation.  There is a trace tricuspid regurgitation. 

A subsequent Clarksburg Veterans' Affairs Medical Center (VAMC) echocardiogram dated July 2010 recorded the Veteran's ejection fraction at between 60 and 65 percent.  Similarly, a VA July 2010 thallium study assessed the Veteran's ejection fraction as a normal 62 percent with normal wall motion and thickening.  Another Clarksburg VAMC echocardiogram dated March 2012 noted the Veteran's overall left ventricular contractility appeared normal with an estimated ejection fraction of 65 percent.  Finally, a VA record dated May 2012 was noted a normal ejection fraction of 69 percent.

The Veteran underwent another VA examination in September 2012.  The VA examiner noted that the Veteran was taking daily medication, including, isosorbide, mononitrate, metoprolol, nitroglycerin, simvastatin, and aspirin.  The VA examiner indicated the Veteran experienced angina, fatigue, and dyspnea at 1-3 METs, a level found to be consistent with activities such as eating, dressing, taking a shower, or slow walking (2 mph) for 1-2 blocks.  These results were based on the Veteran's interview responses, and not the typically administered exercise test.

The Veteran's left ventricular ejection fraction was noted at 69 percent.  The examiner noted that normal ejection fraction is above 55 percent.  The Veteran's transient ischemic dilation rate was 0.9, also within the normal limits.  Cine imagining demonstrated normal myocardial contractility.  Finally, the September 2012 VA examination specifically noted that the "Veteran's [left ventricular ejection fraction] is most indicative of his current cardiac status as his METs are influenced by noncardiac conditions," and noted there was "no evidence for stress-induced myocardial ischemia or myocardial scarring."  

The Veteran was assigned a 10 percent disability rating based upon his need for continuous medication to treat his CAD.  As stated above, the higher disability rating of 30 percent requires a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue angina, dizziness or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  

In the present case, the July 2010 VA examination was not able to estimate METs due to presence of the Veteran's other disabilities.  In addition, the September 2012 VA examiner clearly noted that the Veteran's METs levels were influenced by other noncardiac disabilities, and that the Veteran's left ventricular ejection fraction of 69 percent was more indicative of his cardiac status.  The Veteran's ejection fraction has consistently tested above the normal level of 55 percent, including results indicated in the above noted July 2010 and September 2012 VA examinations, as well as the July 2010 and March 2012 echocardiograms.  In addition, the discussed September 2012 VA examination, echocardiograms, and July thallium study indicate the Veteran did not have hypotrophy.  Accordingly a 30 percent disability rating is not warranted for this period.     

Entitlement to a Disability Rating in Excess of 10 Percent for CAD as of July 27, 2015

On July 27, 2015, the Veteran underwent another VA examination.  At this examination, the Veteran's left ventricular ejection fraction was noted at 60 to 65 percent, with normal wall thickness and motion.  Once again, based on interview answers, the VA examiner indicated the Veteran experienced dizziness, syncope, angina, fatigue, and dyspnea at 1-3 METs, a level found to be consistent with activities such as eating, dressing, taking a shower, or slow walking (2 mph) for 1-2 blocks.  However, as opposed to the July 2010 and September 2012 VA examinations, the VA examiner noted that the METs level limitation indicated was due solely to the Veteran's service-connected heart condition.  The examiner did not provide further detail, nor comment that the Veteran's ejection fraction was more indicative of the Veteran's heart condition.

In a December 2015 VA examination, the VA examiner noted angina, fatigue, and dyspnea at 1-3 METs, a level found to be consistent with activities such as eating, dressing, taking a shower, or slow walking (2 mph) for 1-2 blocks.  The VA examiner also stated that the Veteran's METs limitation "was due to multiple medical conditions including the heart condition; it is not possible to accurately estimate the percent of METs limitation attributable to each medical condition."  

The December 2015 VA examiner determined the Veteran's METs level was affected by the Veteran's heart service-connected heart condition and posttraumatic stress disorder, and non-service connected chronic obstructive pulmonary disease (COPD).  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, the examiner did not indicate that using the Veteran's left ventricular ejection fraction, measured at 65 percent, would provide a more accurate picture of the Veteran's heart condition.          

As noted above, a 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Accordingly, after resolving all reasonable doubt in favor of the Veteran, as of July 27, 2015, a 100 percent disability rating is warranted for the Veteran's CAD disability.   

SMC 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  SMC should be discussed where the circumstances suggest potential entitlement SMC.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). 

SMC at the Housebound Rate

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).

As of October 21, 2015, in addition to the schedular 100 percent evaluation for CAD, service connection was in effect for PTSD, evaluated as 70 percent disabling.  Accordingly, the Veteran is entitled to SMC at the housebound rate. 

 
ORDER

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease prior to July 27, 2015 is denied. 

Entitlement to a disability rating of 100 percent for coronary artery disease as of July 27, 2015 is granted.

Entitlement to SMC at the housebound rate is granted, effective October 21, 2015, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. §  4.16(a).

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. §  4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §  4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  Prior to July 27, 2015, the criteria set forth in 38 C.F.R. §  4.16(a) were not met, as the Veteran was only service connected for PTSD, rated at 50 percent disabling, and CAD rated at 10 percent disabling.

Prior to October 21, 2015, the Veteran stated that beginning in February 2012 his CAD precluded employment.  In November 2012, the Social Security Administration (SSA) determined that a combination of the Veteran's kidney disease, COPD, recurrent heart arrhythmias, and anxiety disorder prevented the Veteran from obtaining or following gainful employment.  The SSA also determined that considering the Veteran's age and education level, any new employment would need to be substantially the same as the Veteran's prior occupation of truck driving. The Veteran's VA examination dating back to July 2010 demonstrates a medical history of dizziness, syncope, angina, fatigue, and dyspnea as a result of the Veteran's service-connected CAD. In addition, the Veteran has submitted evidence of January 2013 medical examination for commercial driver fitness.  The examination notes the driver is unfit for commercial driving based upon 4 syncopal episodes in the previous month.  Thus, there is evidence that suggests he may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. §  4.16(b).  A remand for referral to consider an extraschedular TDIU prior to October 21, 2015 is warranted.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to October 21, 2015, pursuant to 38 C.F.R. § 4.16(b).

For the period from July 27, 2015 through October 21, 2015, entitlement to a TDIU must be based only on the Veteran's PTSD, as his CAD was rated at 100 percent effective July 27, 2015.

 2. Then, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


